IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                : No. 32 WM 2022
                                             :
                    Respondent               :
                                             :
                                             :
            v.                               :
                                             :
                                             :
DIAJHMERE DORTCH,                            :
                                             :
                    Petitioner               :


                                         ORDER



PER CURIAM

       AND NOW, this 30th day of November, 2022, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is GRANTED. Petitioner’s counsel is directed to

file a Petition for Allowance of Appeal within 15 days.